Citation Nr: 1122827	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected PTSD and depression.

2. Entitlement to a separate rating for service-connected depression. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.

This matter comes before the Board of Veteran s' Appeals (Board) on appeal from rating decisions issued in March 2007, July 2007, and April 2009 by the Department of Veteran s Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2009, the appeal was decided by the Board and thereafter appealed to the Court of Appeals for Veterans Claims (Court) by the Veteran.  In June 2010, a Joint Motion for Remand (Joint Motion) was filed by the parties and granted by the Court.  Thus, the decision on the above issues were vacated and remanded to the Board for further action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a February 2009 decision, the Board denied a claim for initial rating in excess of 30 percent for service-connected depression and remanded a claim for service connection for PTSD.  While the appeal was in remand status, service connection for PTSD was granted by the agency of original jurisdiction (AOJ), and the disability ratings for service-connected PTSD and service-connected depression were combined in a 50 percent rating.  The Veteran thereafter appealed the initial 50 percent rating for service-connected PTSD and depression, arguing that a separate compensable rating for service-connected depression was warranted.  In a September 2009 decision, the Board denied these claims, and the veteran appealed the decision to the Court.  

However, the Veteran had apparently appealed the February 2009 denial of an initial rating in excess of 30 percent for depression to the Court prior to the September 2009 Board decision.  Thus, the parties agreed that the Board lacked jurisdiction to decide the Veteran's claim with regard to a separate rating specifically for depression and filed a Joint Motion to vacate the September 2009 Board decision with respect to the rating claims for service-connected PTSD and depression only.  This motion was granted by the Court and the rating claims for PTSD and depression are now again before the Board. 

In light of the Joint Motion, the Board determines that a remand is necessary to allow for further development of the claims.  Specifically, the Board finds that there are additional treatment records to be obtained and additional VA examinations and opinions are warranted. 

With regard to the treatment records, the Board notes that the Veteran seeks treatment regularly at the Omaha VA medical center (VAMC).  Although it is not clear that the Veteran receives mental health treatment, treatment records do reflect that he is prescribed psychotropic medication, e.g., citalopram.  The most recent VA treatment record is dated in September 2009.  Therefore, the Board finds that all VA treatment records from the Omaha VAMC dated from September 2009 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board notes that the most recent relevant VA examination in the file is dated in September 2009.  The Board finds that another VA examination that addresses the symptoms specific to each of the Veteran's diagnosed psychiatric disorders is necessary or proper adjudication of the claims.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The record demonstrates that the Veteran was employed as of his March 2009 VA examination; nevertheless, to ensure proper development of the claim, the Board finds that an opinion related to the question of the impact of the Veteran's service-connected PTSD and depression on his employability should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Omaha VAMC dated from September 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA psychiatric examination in order to ascertain the current nature and severity of his service-connected PTSD and depression.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. To the extent possible, the examiner should distinguish which symptoms the Veteran exhibits are due to his service-connected PTSD only and due to his service-connected depression only.  Additionally, a separate GAF score should be assigned to each service-connected disability.  If it is not possible to separate the symptoms this should be stated.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected PTSD and depression.
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the May 2009 supplemental statement of the case.  If any claim remains denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


